Citation Nr: 1753802	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  15-14 892		DATE


THE ISSUE

Entitlement to a compensable initial evaluation of service-connected surgical scars associated with pulmonary tuberculosis.


ORDER

A 10 percent evaluation, but no greater, throughout the appeal period for the service-connected surgical scars is granted.


FINDING OF FACT

The evidence reflects that, throughout the appeal period, the Veteran's service-connected surgical scars associated with pulmonary tuberculosis were painful.


CONCLUSION OF LAW

The criteria for establishing an initial evaluation of 10 percent, but no higher, throughout the appeal period for service-connected surgical scars have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes (DC) 7800-7805 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty with the United States Marine Corps from August 1953 to June 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran filed a claim for increased rating in January 2015, which the Board will consider a notice of disagreement with the April 2014 rating decision.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in July 2017.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

The RO raised the issue of service connection for surgical scars associated with pulmonary tuberculosis in the April 2014 rating decision addressing the Veteran's claim for an increased evaluation of the service-connected pulmonary tuberculosis.  Service connection for the Veteran's scars resulting from a right lower lobectomy to treat the tuberculosis was granted effective since the date of the Veteran's most recent claim for increase for tuberculosis.  The Veteran's scars have been assigned a noncompensable evaluation from October 28, 2013, under Diagnostic Code 7805.

Diagnostic Code 7805 directs the evaluator to consider appropriate evaluations under Diagnostic Codes 7800-7804.  The Board notes that Diagnostic Codes 7800 and 7801 are not applicable in this case, as the Veteran's scars are not of the head, face and neck, nor are they deep.  See 38 C.F.R. § 4.118, DCs 7800, 7801. 

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804.  Note 1 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See id., Note 2.

The other potentially applicable Diagnostic Code is 7802.  Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that is superficial and nonlinear, involves an area or areas at least 144 sq. inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, DC 7802.  Note 1 indicates that a superficial scar is one not associated with underlying soft tissue damage.

The Board has reviewed the Veteran's VA treatment records from the appeal period.  The records do not demonstrate any treatment for his scars, which include one scar extending 50 centimeters from the medial border of the right scapula across the right lateral thorax to the mid clavicular line, and one scar measuring 2 centimeters on the right lateral side inferior to the right nipple.  The Veteran has not submitted or identified any private treatment records which demonstrate treatment for these scars during the appeal period.

On appeal, the Veteran stated in a March 2015 statement that he advised his doctors and the examiners that his scar is chronically tender and painful, but that it was recorded on the examination as being asymptomatic.  The Veteran reported in his April 2015 substantive appeal that the scar was tender.  The Veteran also testified at the July 2017 Board hearing that the scars become tender and painful several times a month.  

Based on the foregoing evidence, the Board finds that a 10 percent evaluation for the Veteran's service-connected scars is warranted throughout the appeal period.  The Veteran competently and credibly reported that his scars often became painful and tender.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a lay person is competent to testify as to symptoms capable of lay observation).

An evaluation in excess of 10 percent is not warranted for the Veteran's service-connected scars.  He made no reports of instability of either scar, so Note 2 of Diagnostic Code 7804 is not applicable and an extra 10 percent evaluation is not warranted.  There is no record of other scars that combine with these two scars to affect an area of 144 square inches or more, so Diagnostic Code 7802 is not applicable and an additional 10 percent evaluation is not warranted.  There is also no record of more scars that are either painful or unstable, and so a higher evaluation under Diagnostic Code 7804 is not warranted.

Therefore, an initial evaluation of 10 percent, and no greater, is warranted for the Veteran's service-connected surgical scars associated with pulmonary tuberculosis.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans

Department of Veterans Affairs


